DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 1/15/2021.  Claims 1, 30-31, 37, 39, 40-43, and 46 have been amended.  2-17, 19-29, 33, 35-36, and 38 have been cancelled.

Response to Arguments
The objections to the claims have been withdrawn in view of applicant’s amendment.
The 101 rejections have been withdrawn in view of applicant’s amendment.
The Keim, Bleacherman, Perry, and Boughner references have been withdrawn in view of applicant’s amendment.
The claims indicated as having allowable subject matter have been regrettably withdrawn in view.  
The claims, as amended, have been carefully considered and addressed below.

Claim Objections
Claim is objected to because it recites “the cord” in line 3.  Applicant might consider reciting the elongated cord.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claimed limitations support bracket (claims 1, 30, 37, 43, and 46) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the connector" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 31-32 and 34 are included in the rejection due to their dependencies on claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hetzler (U.S. Patent Application Publication No. US 2017/0245576) in view of Duffy (U.S. Patent Application Publication No. 2004/0068779 A1).
	Regarding independent claim 30, Figures 21-22 in Hetzle discloses applicant’s claimed system (200) for supporting a head of a user, comprising: 

a head support (214) comprising a support bracket (214) comprising a first end (see interpretation in illustration) mounted to the harness (204) at a location such that a second end (see interpretation in illustration) of the support bracket (214) is positioned adjacent a back of the head of a user wearing the harness (204);
[AltContent: textbox (a clip carrying a rail (206))]








headgear (10) configured to be worn on the user’s head, the headgear (10) comprising a band (a lower portion of the headgear) sized to extend around the back of the head of the user; 
an elongate cord (see interpretation in illustration) coupled between the second end of the support bracket (214) and the headgear (10); and 
a clip (see interpretation in illustration) configured to be coupled to the band (lower portion) of the headgear (10), the clip carrying a rail (206), and

Hetzler does not disclose the cord comprising an elastic structure to allow the user to decline the head and provide a counterbalancing force to at least partially support the weight of the head.
However, Figure 1c in Duffy teaches cord (21) comprising an elastic structure to allow the user to decline the head (by turning the head downward) and the elasticity in the cord provides a counterbalancing force to at least partially support the weight of the head.
One of ordinary skill in the art would have recognized that the biker in Duffy performs the biking active for a prolong time and the biker assumes a substantially stationary gesture.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Hetzler’ cord such that it comprising an elastic structure, taught by Duffy, as elasticity allows for the head to extend and to provides a counterbalancing force to at least partially support the weight of the head, such extension of the cord reduces fatigue (column 4 lines 13-20)  from during a prolong activity.
Regarding claim 31, the combination of Hetzler/Duffy, presented above, discloses applicant’s claimed system for supporting the person’s head, comprising all features as recited in these claims, wherein the elongated cord includes a first end coupled to the second end of the support bracket (214) and a second end comprising a connector (210, Figure 22 illustrates a hole through which the second end of the elongated cord to the band of the headgear 210) for connecting the second end of the cord to the band (lower portion) of the headgear (10).
The combination does not disclose the connector (210) is a removable connector.

Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify the second end of Hetzler/Duffy’s cord such that it is being removably connected to the headgear, taught by Figure 2a in Duffy, as such removability/detachability connection allows for the cord to be released from the headgear, for purposes of preventing injury (paragraph 0108, Duffy).
Regarding claim 32, the combination of Perry/Duffy, presented above, discloses applicant’s claimed system for supporting the person’s head, comprising all features as recited in these claims, wherein the connector comprises a clip (39, 41, paragraph 0108 in Duffy teaches snap-fasteners, which is interpreted to be a releasable clip fastener) configured to be secured to the band of the headgear.

Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hetzler (U.S. Patent Application Publication No. US 2017/0245576)/Duffy (U.S. Patent Application Publication No. 2004/0068779 A1), and in view of Matthews (U.S. Patent Application Publication No. US 2008/0060102 A1).
	Regarding claim 34, the combination of Hetzler/Duffy, presented above, discloses applicant’s claimed system for supporting the person’s head, comprising all features as recited in these claims including the headgear (210).
	The combination does not disclose the headgear comprises a welding helmet.
	However, Figure 1 in Matthews illustrates a headgear (150) comprises a welding helmet/shell (110).

Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to utilize Hetzler/Duffy’s system such that the headgear (144, 146) comprises a welding mask, taught by Matthews, as a welding helmet deems is consistent with and in alignment with Hetzler/Duffy’s design for the system.

Allowable Subject Matter
Claims 1, 18, 37, 39-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 37, 43, and 46, the art of record when considered alone or in combination neither anticipates nor renders obvious support bracket is deflectable and configured to accommodate the user deflecting the user’s head forward provide the counterbalancing force, in combination with all other features in respective independent claims.
Regarding dependent claims 18, 39-42, 44-45, and 47, they are allowed due to their dependencies on respective independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMTU T NGUYEN/Examiner, Art Unit 3786